DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities: limitation of “build the risk model” in each claim could cause confusion with the limitation of “create a risk model” recited in the claims 1, 8 and 16 they are depend on, due to difference in terminology of “create” and “build” for the possibly same risk model. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,838,982 (Application No. 15/332,802).
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as and not limited to a multidimensional database server includes a cube storing plurality of risk measures 
Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in U.S. Patent No. 10,838,982 as the differences between them would not change the scope of the invention; see also MPEP § 804 for detail. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 each recites the limitation "the suggested risk model" in the last limitation.  There is insufficient antecedent basis for this limitation in the claims, which rendering the claims being indefinite. 

Claims 2, 9 and 16 depending from claims 1, 8 and 15 respectively and each incorporates the definite of the claim they are depending on. 
Also claims 2, 9 and 16 each recites the limitation "risk model” in the building step. There is insufficient antecedent basis for this limitation in the claims, which rendering the claims being indefinite.  

Other claims not specifically addressed are being rejected for incorporate the deficiencies of the claims they are depend on. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Feingold et al (Pub No. US 2003/01702017), hereinafter Feingold.
Feingold is cited in the IDS filed on 1/22/2021.

With respect to claim 1, Feingold discloses a system for creating risk models by aggregating values through risk dimension hierarchies in a multidimensional database(Abstract), comprising: 
a computer that includes one or more microprocessors (Fig 2-3); 
a multidimensional database server environment running on the computer, the multidimensional database server environment comprising a multidimensional database server and a calculation engine ([0026-0027], [0035-0036], Fig 2-3: environment with a multidimensional database server, and a calculation engine such as valuation engine  ), wherein the multidimensional database server includes a cube storing plurality of risk measures organized into a plurality of risk dimension hierarchies ([0026], [0032-0033],[0035], [0059], Fig 2-3 & 7: the server having a cube storing different types of measures/data organized into hierarchical dimensions); 
wherein the calculation engine is configured to ([0032], Fig 2-3:  the calculation engine):
aggregate values through the plurality of risk dimensional hierarchies([0030], [0033], [0035], [0052], Fig 2-5: aggregate values when feeding data and/or processing query/request), and
create a risk model from the aggregated values ([0028], [0035], [0049], [0052], Fig 2-3: create models--e.g. portfolios, hypothetical positions, scenarios, reporting that correspond to a risk model--from the aggregated data); and 
wherein the created risk model is displayed, via a user interface, the suggested risk model to be used in generating a forecast based on a suggested risk model  (the term “is” indicates non-functional descriptive material and the term “to be used” indicates intended use material, and both are directed to materials that are not functionally impacting the structure of the claim; [0035], [0047], [0061]: display the created risk model-- e.g. portfolio, report, a hypothetical position, a scenario, a report—via user interface to one or more query users of the various users in the financial institution, the model is being used for forecasting based on the data in the database).
With respect to claim 8, Feingold discloses a method for creating risk models by aggregating values through risk dimension hierarchies in a multidimensional database (Abstract), comprising: 
providing a computer that includes one or more microprocessors (Fig 2-3); 
providing a multidimensional database server environment running on the computer, the multidimensional database server environment comprising a multidimensional database server and a calculation engine ([0026-0027], [0035-0036], Fig 2-3: environment with a multidimensional database server, and a calculation engine such as valuation engine ), wherein the multidimensional database server includes a cube storing plurality of risk measures organized into a plurality of risk dimension hierarchies ([0026], [0032-0033],[0035], [0059], Fig 2-3 & 7: the server having a cube storing different types of measures/data organized into hierarchical dimensions); 
aggregating, by the calculation engine, values through the plurality of risk dimensional hierarchies([0030], [0033], [0035], [0052], Fig 2-5: aggregate values when feeding data and/or processing query/request), and 
([0028], [0035], [0049], [0052], Fig 2-3: create models--e.g. portfolios, hypothetical positions, scenarios, reporting that correspond to a risk model--from the aggregated data); 
wherein the created risk model is displayed, via a user interface, the suggested risk model to be used in generating a forecast based on a suggested risk model (the term “is” indicates non-functional descriptive material and the term “to be used” indicates intended use material, and both are directed to materials that are not functionally impacting the structure of the claim; [0035], [0047], [0061]: display the created risk model-- e.g. portfolio, report, a hypothetical position, a scenario, a report—via user interface to one or more query users of the various users in the financial institution, the model is being used for forecasting based on the data in the database).
With respect to claim 15, Feingold discloses a non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps(Abstract, Fig 2-3) comprising: 
providing a computer that includes one or more microprocessors (Fig 2-3); 
providing a multidimensional database server environment running on the computer, the multidimensional database server environment comprising a multidimensional database server and a calculation engine ([0026-0027], [0035-0036], Fig 2-3: environment with a multidimensional database server, and a calculation engine such as valuation engine ), wherein the multidimensional database server includes a cube storing plurality of risk measures organized into a plurality of risk dimension hierarchies ([0026], [0032-0033],[0035], [0059], Fig 2-3 & 7: the server having a cube storing different types of measures/data organized into hierarchical dimensions); 
aggregating, by the calculation engine, values through the plurality of risk dimensional hierarchies([0030], [0033], [0035], [0052], Fig 2-5: aggregate values when feeding data and/or processing query/request), and 
creating a risk model from the aggregated values([0028], [0035], [0049], [0052], Fig 2-3: create models--e.g. portfolios, hypothetical positions, scenarios, reporting that correspond to a risk model--from the aggregated data); 
wherein the created risk model is displayed, via a user interface, the suggested risk model to be used in generating a forecast based on a suggested risk model (the term “is” indicates non-functional descriptive material and the term “to be used” indicates intended use material, and both are directed to materials that are not functionally impacting the structure of the claim; [0035], [0047], [0061]: display the created risk model-- e.g. portfolio, report, a hypothetical position, a scenario, a report—via user interface to one or more query users of the various users in the financial institution, the model is being used for forecasting based on the data in the database).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 9-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feingold-- as applied to claims 1, 8 and 15 above-- in view of Samra et al (Patent No 7,010495, hereinafter Samra).
Samra is cited in the IDS filed on 1/22/2021.

With respect to claims 2, 9 and 16, Feingold further discloses wherein, the calculation engine comprises a plurality of functions([0032], Fig 2-3: calculation engine, e.g. valuation engine, having customized functions managed by different adaptor as well as controllers).
Feingold does not explicitly disclose wherein the plurality of functions are configured to: 
build the risk model based on a selected forecasting algorithm and a first portion of the aggregated values; 

However, Samra discloses wherein the plurality of functions are configured to: 
build the risk model based on a selected forecasting algorithm and a first portion of the aggregated values (Col. 2, lines 48-49: building the model, profitability model fault model using an algorithm that predict behavior which correspond to the selected forecast algorithm and data collected such as user data that corresponding the aggregate);  
validate the risk model based on a second portion of the aggregated values (Col. 2, lines 42-67, Col. 3, lines 66-67: validate based on values in view of the targeting engine from the database data, also validating via using the model).
  Since both Feingold  and Samra are from the same field of endeavor because both are directed to risk model management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Feingold  and Samra by incorporate the risk model creation technique of Samra into Feingold creating risk model as claimed. The motivation to combine is to provide an efficient process via risk management (Feingold, [0013l Samra, Col. 1,lines 25-27).

With respect to claims 3, 10 and 17, the combined teachings of Feingold and Samra further disclose wherein the plurality of functions are further configured to: 
save the risk model to a risk model catalog in the multidimensional database server (Feingold,[0045],  [0049],  [0055], Fig 2: saving the model, e.g. hypothetical positions or scenario for selection; Samra; Col. 45-55: save the modes, e.g. saving it via combining as an OLAP cube. Also the model is being save via embedding in the target engine, and/or categorization); 
suggest the risk model from the risk model catalog (Feingold; [0033], [0035], [0049], [0061]: suggest via at least providing model, e.g. a portfolio, a hypothetical position, a scenario; Samra; Col. 2, lines 48-65, Col. 3, lines 54-67, Col. 4, lines 40-50, Fig 2-5: suggest a risk model via target engine); and 
generate a forecast based on the suggested risk model and one or more data pivots in a selected set of historical data in the multidimensional database server  (Feingold, [0047]: generate a forecast of hypothetical profile and losses based on the model and the data  in the server; Samra: Col. 4, lines 1-4 & 18-26: generate a forecast of profitability numbers using the model and data in the server via user interaction)
With respect to claims 4, 11 and 18, the combined teachings of Feingold and Samra further disclose wherein the plurality of functions are further configured to: replace missing data in the selected set of historical data (Feingold, [0031]: replace by filling the missing data).
With respect to claims 5,12 and 19, the combined teachings of Feingold and Samra further disclose wherein the calculation engine is an R calculation engine, and wherein the plurality of customized functions are R functions (appears to be directed to non-functional descriptive material or not functionally impact the structure of the claims because of the term “is”; see Feingold, [0032], Fig 2-3: calculation engine, e.g. valuation engine, having customized functions, at least called R engine/functions; Samra, Col. 2, lines 22-25 & 59-67: targeting engine is an calculation engine with different functions)..
With respect to claims 6, 13 and 20, the combined teachings of Feingold and Samra further disclose wherein the risk model risk comprises one of an operational risk model, a legal risk model, and a liquidity risk model (can suggests options and not necessary required; Feingold, [0027], [0033], [0035], [0049]: any position/scenario can be included via configuration; Samra, Col. 2, lines 59-67: different type of risk models).
With respect to claims 7 and 14, the combined teachings of Feingold and Samra further disclose wherein values aggregated by the calculation are in a format of an R multidimensional data matrix (appears to be descriptive based on the term “are” for not functionally impact the structure of the claims, also multidimensional itself is a data matrix; Feingold, [0033]; Samra, Col. 2, line s15—25: different type of server with different types of data format, which include matrix).
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168